Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendments and Remarks filed on 5/16/2022 and 7/27/2022 in which claims 29 and 43 are canceled, claims 9, 14 and 31-42 are amended to change the scope and breadth of the claims and claims 44-62 are newly added. 
Claims 9, 14, 27, 28, 30-42 and 44-62 are pending and are found to be allowable.

Priority
This application is a National Stage Application of PCT/EP2018/069355, filed on 7/17/2018.  The instant application claims foreign priority to GB 1711637.7 filed on 7/19/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 12/10/2019.
Information Disclosure Statement
The information disclosure statement (IDS) dated 5/16/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.


Withdrawn Rejections
All rejection(s)/objections(s) of record for claim(s) 29 and 43 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s)/ objection(s) moot.
Applicant’s amendment, filed on 7/27/2022, with respect to the rejection of claim 14 under 35 U.S.C. § 112(a) for lack of enablement, has been fully considered and is persuasive. Applicant has amended the claim to clearly claim the structure of the conjugate, which is fully enabled by the specification. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 5/16/2022 and 7/27/2022, with respect to the rejection of claims 9, 27, 28 and 30-42 under 35 U.S.C. 103 as being unpatentable over Forrest et al., (WO2017173415, March 2017), as evidenced by Ganaie et al., (J. Clim. Microbio., 2021), in view of Gu et al. (WO 2015/110940), and with respect to the rejection of claims 9, 27, 28 and 30-42 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 17/312442 or 16/717509 or 16/769874 or 11,116,828, in view of Ganiae/Gu, has been fully considered and is persuasive.  While Ganiae discloses the repeat unit of the S. pneumoniae serotype 24F capsular saccharide was known to nature at the time of Forrest, the combination of Forrest/Ganiae does not anticipate nor render obvious, inherently or otherwise, all limitations of the instant claims. The non-statutory obviousness-type double patenting rejections are overcome for a similar rationale, namely that even in view of Ganiae none of the co-pending applications or patents render obvious, inherently or otherwise, all limitations of the instant claims.  The rejections are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent on a polysaccharide-CRM197 protein conjugate where the polysaccharide has the repeat unit structure of claim 9, with a conjugate molecular weight in the range of 1000-10000 kDa.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623